U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED NOVEMBER 30, 2012 Commission File Number 333-153168 Laredo Oil, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 111 Congress Avenue, Suite 400 Austin, Texas78701 (Address of principal executive offices) (Zip code) (512) 279-7870 (Registrant's telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer," "non-accelerated filer," and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 or the Exchange Act). Yeso No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 53,500,013 shares of common stock issued and outstanding as of January 11, 2013. 1 PART I FINANCIAL INFORMATION Item 1. Financial Statements 3 Balance Sheets as ofNovember 30, 2012 (unaudited) and May 31, 2012 4 Statements of Operations (unaudited) 5 Statements of Cash Flows (unaudited) 6 Notes to Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 13 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION Item 6. Exhibits 15 Signatures 16 2 ITEM 1. FINANCIAL STATEMENTS The following unaudited financial statements have been prepared by Laredo Oil, Inc. (the “Company"), pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to such SEC rules and regulations; nevertheless, the Company believes that the disclosures are adequate to make the information presented not misleading. However, except as disclosed herein, there have been no material changes in the information disclosed in the notes to the financial statements for the year ended May 31, 2012.These financial statements and the notes attached hereto should be read in conjunction with the financial statements and notes included in the Company's Form 10-K, which was filed with the SEC on August 29, 2012.In the opinion of management of the Company, all adjustments, including normal recurring adjustments necessary to present fairly the financial position of Laredo Oil, Inc., as of November 30, 2012 and the results of its operations for the three and six month periods and cash flows for the six month periods then ended, have been included.The results of operations for the three and six month periods ended November 30, 2012 are not necessarily indicative of the results for the full year ending May 31, 2013. 3 Laredo Oil, Inc. Balance Sheets November 30, May 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Prepaid expenses and other current assets Total Current Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable $ $ Accrued liabilities Deferred management fee revenue Warrant liabilities Total Current Liabilities Long term notes payable TOTAL LIABILITIES Commitments and Contingencies - - Stockholders’ Deficit Preferred stock: $0.001 par value; 10,000,000 shares authorized; none issued and outstanding - - Common stock: $0.0001 par value; 90,000,000 shares authorized; 53,500,013 and 53,000,013 issued and outstanding, respectively Additional paid in capital Accumulated deficit ) ) Total Stockholders’ Deficit ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ DEFICIT $ $ The accompanying notes are an integral part of these financial statements. 4 Laredo Oil, Inc. Statements of Operations (Unaudited) Three Months Ended Three Months Ended Six Months Ended Six Months Ended November 30, 2012 November 30, 2011 November 30, 2012 November 30, 2011 Management fee revenue $ Direct costs Gross profit General, selling and administrative expenses Consulting and professional services Total Operating Expense Operating income(loss) Otherincome (expense) Gain on revaluation of warrant liability Other income - - - Interest expense ) Net income (loss) $ ) $ $ ) $ ) Net income (loss) per share, basic and diluted $ ) $ $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of these financial statements. 5 Laredo Oil, Inc. Statements of Cash Flows (Unaudited) Six Months Ended Six Months Ended November 30, 2012 November 30, 2011 CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to Reconcile Net Loss to Net Cash Provided (Used)by Operating Activities Stock issued for services - Warrants issued for services - Share based compensation - Gain on revaluation of warrant liability ) ) Decrease in prepaid expenses and other current assets (Decrease) increase in accounts payable and accrued liabilities ) Increase in deferred management fee revenue - NET CASH PROVIDED (USED)BY OPERATING ACTIVITIES ) CASH FLOWS FROM INVESTING ACTIVITIES - - CASH FLOWS FROM FINANCING ACTIVITIES Repayment of notes payable - ) Repayment of convertible notes payable - ) Capital contributions - NET CASH PROVIDED BY FINANCING ACTIVITIES - Net (decrease) increase in cash and cash equivalent ) CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS AT END OF PERIOD $ $ Supplemental disclosures Interest Paid $
